Matter of Schunk v Town of York (2022 NY Slip Op 02744)





Matter of Schunk v Town of York


2022 NY Slip Op 02744


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND CURRAN, JJ. (Filed Apr. 22, 2022.) 


MOTION NO. (934/21) CA 20-00018.

[*1]IN THE MATTER OF STEVEN L. SCHUNK AND JAMIE SCHUNK, CLAIMANTS-APPELLANTS, 
vTOWN OF YORK AND COUNTY OF LIVINGSTON, RESPONDENTS-RESPONDENTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.